Opinion filed December 17, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00255-CR
                                         __________

                      OLAN FLOYD BOATWRIGHT, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 142nd District Court

                                     Midland County, Texas

                                Trial Court Cause No. CR32497


                            MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. We dismiss.
       Olan Floyd Boatwright originally entered a plea of guilty to the offense of aggravated assault.
The trial court convicted appellant and assessed a punishment of confinement for ten years.
However, the imposition of the sentence was suspended, and appellant was placed on community
supervision for ten years. At the hearing on the State’s motion to revoke, appellant entered pleas of
true to the allegations that he violated the terms and conditions of his community supervision. The
trial court found that the allegations were true, revoked his community supervision, and imposed a
sentence of confinement for eight years.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


December 17, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2